Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 12 January 2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,258,375 (‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass all the features of the claims of the application.  A side-by-side comparison of claims 1, 14 and 18 of the application with corresponding claims of the patent follows:








Claim 1 of the application:

A variable stiffening device comprising: 

a first electrode structure comprising a first support structure and a first plurality of electrodes extending from the first support structure, the first plurality of electrodes including a first electrode and a second electrode, wherein the first electrode structure further comprises a first electrode extension extending from the second electrode; and 

a second electrode structure comprising a second support structure and a second plurality of electrodes extending from the second support structure, the second plurality of electrodes including a first opposing electrode that opposes the first electrode to form a cavity between engaging surfaces of the first electrode and the first opposing electrode, 

the first electrode extension extending into the cavity formed by the first electrode and the first opposing electrode.  



Claim 1 of the patent:

A variable stiffening device comprising: 

a first electrode structure comprising a first support structure and a first plurality of electrodes extending from the first support structure, the first plurality of electrodes including a first electrode and a second electrode, wherein the first electrode structure further comprises a first electrode extension extending from the second electrode; and 

a second electrode structure comprising a second support structure and a second plurality of electrodes extending from the second support structure, the second plurality of electrodes including a first opposing electrode that opposes the first electrode to form a cavity between engaging surfaces of the first electrode and the first opposing electrode, 

wherein: the first electrode extension extends from the second electrode into the cavity formed by the first electrode and the first opposing electrode 

 



























Claim 14 of the application:

A variable stiffening device comprising: 

a plurality of electrode pairs extending from a support structure, each of the electrode pairs comprising an electrode rotatably coupled to the support structure, an opposing electrode, and a cavity defined between engaging surfaces of the electrode and the opposing electrode; and 

a plurality of electrode extensions, wherein each electrode extension of the plurality of electrode extensions comprises a first end attached to a first electrode of one of the plurality of electrode pairs and a free end disposed proximate to an adjacent one of the plurality of electrodes 1822562-6504 / 2019-1802pairs, 

wherein the free end of each electrode extension is inserted into the cavity defined by the adjacent one of the plurality of electrode pairs.  






















Claim 14 of the patent:

A variable stiffening device comprising: 

a plurality of electrode pairs extending from a support structure, each of the electrode pairs comprising an electrode rotatably coupled to the support structure, an opposing electrode, and a cavity defined between engaging surfaces of the electrode and the opposing electrode; 1822562-5765 /2019-1802 

a plurality of electrode extensions, wherein each electrode extension of the plurality of electrode extensions comprises a first end attached to a first electrode of one of the plurality of electrode pairs and a free end disposed proximate to an adjacent one of the plurality of electrode pairs, 

wherein the free end of each electrode extension is inserted into the cavity defined by the adjacent one of the plurality of electrode pairs…


















Claim 18 of the application: 

A method of actuating a variable stiffening device, the method comprising: inserting an electrode extension of a first electrode coupled to a support structure into a cavity defined between two engaging surfaces of an electrode pair coupled to the support structure; 

generating voltage using a voltage source electrically coupled to the electrode pair; and 1922562-6504 / 2019-1802

applying voltage generated by the voltage source to the electrode pair, thereby electrostatically drawing electrodes of the electrode pair together.  

Claim 18 of the patent:

A method of actuating a variable stiffening device, the method comprising: inserting an electrode extension of a first electrode coupled to a support structure into a cavity defined between two engaging surfaces of an electrode pair coupled to the support structure; 

generating voltage using a voltage source electrically coupled to the electrode pair; and 

applying voltage generated by the voltage source to the electrode pair, thereby electrostatically drawing electrodes of the electrode pair together….





Regarding dependent claim 2, note the last paragraph of claim 1 of the patent.
Regarding dependent claims 3-13, note identical claims 2-9 & 11-13 of the patent. 
Regarding dependent claim 15, note the last paragraph of claim 14 of the patent.
Regarding dependent claims 16-17, note identical claims 15-16 of the patent.
Regarding dependent claim 19, note the last paragraph of claim 18 of the patent.
Regarding dependent claim 20, note identical claim 19 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832